Exhibit 10.100

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of March 19, 2007 by and between Charles & Colvard, Ltd., a North Carolina
company with its principal office at 300 Perimeter Park Drive, Suite A,
Morrisville, North Carolina, 27560 (the “Company), and Carl Mielke, an
individual currently residing at 1 Shadowbrook Drive, Coltsneck, New Jersey
07722 (“Employee”).

Statement of Purpose

The Company wishes to obtain the services of Employee on the terms and
conditions and with the benefits set forth in this Agreement. Employee desires
to be employed by the Company on such terms and conditions and to receive such
additional consideration as set out herein.

Therefore, in consideration of the mutual covenants contained in this Agreement,
the grant of certain options to purchase common stock of the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Employee agree as follows:

1. Employment. The Company hereby agrees to employ Employee, and Employee hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.

2. Term of Employment. The term of Employee’s employment under this Agreement
shall commence as of the date of this Agreement and shall continue for one year.
Termination of employment shall be governed by Paragraph 7 of this Agreement,
and unless terminated by either party as provided in Paragraph 7, this Agreement
shall automatically, at the expiration of each then existing term, renew for
successive additional one year terms (such annual period being hereinafter
referred to as the “Term”).

3. Position and Duties. The Employee shall serve as Senior Vice President of
Sales. Employee will, under the direction of Dennis M. Reed, Executive Vice
President of Sales & Chief Marketing Officer of the Company, faithfully and to
the best of his ability perform the duties as set out on Exhibit A hereto and
such additional duties as may be reasonably assigned by Mr. Reed, the President
or Board of Directors. Employee agrees to devote his entire working time, energy
and skills to the Company while so employed.

4. Compensation and Benefits. Employee shall receive compensation and benefits
for the services performed for the Company under this Agreement as follows:

(a) Base Salary. Employee shall receive a base salary of $250,000, payable in
regular and equal semi-monthly installments (“Base Salary”).

(b) Employee Benefits. Employee shall receive such benefits as are made
available to the other employees of the Company, including, but not limited to,
life,



--------------------------------------------------------------------------------

medical and disability insurance, retirement benefits, vacation in the amount of
three (3) weeks annually (earned on an accrual basis), one (1) week of sick
leave, three (3) personal days and such other benefits as may be provided to all
the other executive employees of the Company (the “Employee Benefits”). Employer
reserves the right to reduce, eliminate or change such Employee Benefits, in its
sole discretion, subject to any applicable legal and regulatory requirements.

(c) Incentive Compensation. Employee may participate in such incentive plans as
may be approved by the Board of Directors from time-to-time. The specific
incentive compensation plans for Employee are as set out on Exhibit B hereto.

5. Reimbursement of Expenses; Moving Allowance. The Company shall reimburse
Employee for all reasonable out-of-pocket expenses incurred by Employee
specifically and directly related to the performance by Employee of the services
under this Agreement. The Company shall establish a budget in the maximum amount
of $90,000.00 for the reimbursement of Employee’s expenses related to moving to
the area, including travel costs for your house search in the area, temporary
living expenses during the transition, the cost of moving your personal
property, and the real estate commission in selling your existing residence.

6. Withholding. The Company may withhold from any payments or benefits under
this Agreement all federal, state or local taxes or other amounts as may be
required pursuant to applicable law, government regulation or ruling.

7. Termination of Employment.

(a) Death of Employee. If the Employee shall die during the Term, this Agreement
and the employment relationship hereunder will automatically terminate on the
date of death.

(b) Termination by the Company for Just Cause. The Company shall have the right
to terminate the Employee’s employment under this Agreement at any time for Just
Cause, which termination shall be effective immediately. Termination for “Just
Cause” shall include termination for the Employee’s personal dishonesty, gross
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses),
written Company policy or final cease-and-desist order, conviction of a felony
or of a misdemeanor involving moral turpitude, unethical business practices in
connection with the Company’s business, misappropriation of the Company’s assets
(determined on a reasonable basis), disability or material breach of any other
provision of this Agreement. The determination of whether “Just Cause” exists
for termination shall be made by the Board of Directors of the Company in its
sole discretion. For purposes of this subsection, the term “disability” means
the inability of Employee, due to the condition of his physical, mental or
emotional health, to satisfactorily perform the duties of his employment
hereunder for a continuous three month period; provided further that if the
Company furnishes long term disability insurance for the Employee, the term
“disability” shall mean that continuous period

 

2



--------------------------------------------------------------------------------

sufficient to allow for the long term disability payments to commence pursuant
to the Company’s long term disability insurance policy. In the event the
Employee’s employment under this Agreement is terminated for Just Cause, the
Employee shall have no right to receive compensation or other benefits under
this Agreement for any period after such termination.

(c) Termination by the Company Without Cause. The Company may terminate the
Employee’s employment other than for “Just Cause,” as described in Subsection
(b) above, at any time upon written notice to the Employee, which termination
shall be effective immediately. In the event the Company terminates Employee
pursuant to this Subsection (c) at any time, the Employee will continue to
receive Base Salary for a one (1) year period from such termination (the
“Termination Compensation”). Such amounts shall be payable at the times such
amounts would have been paid in accordance with Section 4. In addition, Employee
shall continue to participate in the same group hospitalization plan, health
care plan, dental care plan, life or other insurance or death benefit plan, and
any other present or future similar group employee benefit plan or program for
which officers of the Company generally are eligible, on the same terms as were
in effect prior to Employee’s termination, either under the Company’s plans or
comparable coverage, for all periods Employee receives Termination Compensation.
Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Sections 8, 9 or 10 of this Agreement, the Employee will not be entitled to
receive any further compensation or benefits pursuant to this Section 7(c).

(d) Termination by the Employee for Cause. Employee may terminate his employment
immediately under this Agreement for “Cause”. “Cause” shall mean the Company:
(i) knowingly breaching any material provision of this Agreement, which breach
is not cured within seven (7) business days after Employee provides notice of
the alleged breach to the Company; (ii) reducing the Employee’s Base Salary or
substantially diminishing the Employee’s job position and duties as set out in
this Agreement; (iii) permanently assigning Employee to work outside the State
of North Carolina; or (iv) knowingly instructing Employee to violate any
applicable law in carrying out Employee’s duties under this Agreement. In the
event Employee terminates his employment for “Cause”, such termination shall be
treated as a termination by the Company “Without Cause” pursuant to Section 7(c)
above.

(e) Change of Control Situations. In the event of a Change of Control of the
Company at any time after the date hereof, Employee may voluntarily terminate
employment with Company up until six (6) weeks after the Change of Control for
“Good Reason” (as defined below) and, subject to Section 7(g), (y) be entitled
to receive in a lump sum (i) any compensation due but not yet paid through the
date of termination and (ii) in lieu of any further salary payments from the
date of termination to the end of the then existing term, an amount equal to the
Termination Compensation times 2.99 within two (2) months of the consummation of
the Change of Control, and (z) shall continue to participate in the same group
hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other present or future similar group
employee benefit plan or program for which officers of the Company generally are

 

3



--------------------------------------------------------------------------------

eligible, or comparable plans or coverage, for a period of two years following
termination of employment by the Employee, on the same terms as were in effect
either (A) at the date of such termination, or (B) if such plans and programs in
effect prior to the Change of Control of Company are, considered together as a
whole, materially more generous to the officers of Company, then at the date of
the Change of Control. Any equity based incentive compensation (including but
not limited to stock options, SARs, etc.) shall fully vest and be immediately
exercisable in full upon a Change in Control, not withstanding any provision in
any applicable plan. Any such benefits shall be paid by the Company to the same
extent as they were so paid prior to the termination or the Change of Control of
Company.

“Good Reason” shall mean the occurrence of any of the following events without
the Employee’s express written consent:

(i) the assignment to the Employee of duties inconsistent with the position and
status of the Employee with the Company immediately prior to the Change of
Control;

(ii) a reduction by the Company in the Employee’s pay grade or base salary as
then in effect, or the exclusion of Employee from participation in Company’s
benefit plans in which he previously participated as in effect at the date
hereof or as the same may be increased from time to time during the Term;

(iii) an involuntary relocation of the Employee more than 50 miles from the
location where the Employee worked immediately prior to the Change in Control or
the breach by the Company of any material provision of this Agreement; or

(iv) any purported termination of the employment of Employee by Company which is
not effected in accordance with this Agreement.

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of Company, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
securities of Company representing 20% or more of the combined voting power of
Company’s then outstanding securities; or (ii) during the then existing term of
the Agreement, as a result of a tender offer or exchange offer for the purchase
of securities of Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation or sale of
assets, or as a result of any combination of the foregoing, individuals who at
the beginning of any year period during such term constitute the Company’s Board
of Directors, plus new directors whose election by Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board of Directors; or (iii) the shareholders
of the

 

4



--------------------------------------------------------------------------------

Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (iv) the shareholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (v) any event which the Company’s Board of Directors determines
should constitute a Change of Control.

(f) Employee’s Right to Payments. In receiving any payments pursuant to this
Section 7, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
the Employee obtains other employment.

(g) Reduction in Agreement Payments. Notwithstanding anything in this Agreement
to the contrary, if any of the payments provided for under this Agreement (the
“Agreement Payments”), together with any other payments that the Employee has
the right to receive (such other payments together with the Agreement Payments
are referred to as the “Total Payments”), would constitute a “parachute payment”
as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) (a “Parachute Payment”), the Agreement Payments shall be
reduced by the smallest amount necessary so that no portion of such Total
Payments would be Parachute Payments. In the event the Company shall make an
Agreement Payment to the Employee that would constitute a Parachute Payment, the
Employee shall return such payment to the Company (together with interest at the
rate set forth in Section 1274(b)(2)(B) of the Code). For purposes of
determining whether and the extent to which the Total Payments constitute
Parachute Payments, no portion of the Total Payments the receipt of which
Employee has effectively waived in writing shall be taken into account.

8. Covenant Not to Compete. Employee agrees that during his employment with the
Company and for a period of one (1) year following the termination of his
employment with the Company, for whatever reason:

(a) Employee shall not, directly or indirectly, own any interest in, manage,
operate, control, be employed by, render advisory services to, or participate in
the management or control of any business that operates in the same business as
the Company, which Employee and the Company specifically agree as the business
of fabricating (wafering, preforming and faceting), marketing and distributing
moissanite gemstones or other diamond simulants to the gem and jewelry industry
(the “Business”), unless Employee’s duties, responsibilities and activities for
and on behalf of such other business are not related in any way to such other
business’s products which are in competition with the Company’s products. For
purposes of this section, “competition

 

5



--------------------------------------------------------------------------------

with the Company” shall mean competition for customers in the United States and
in any country in which the Company is selling the Company’s products at the
time of termination. Employee’s ownership of less than one percent of the issued
and outstanding stock of a corporation engaged in the Business shall not by
itself be deemed to be a violation of this Agreement. Employee recognizes that
the possible restriction on his activities which may occur as a result of his
performance of his obligations under Paragraph 8(a) are substantial, but that
such restriction is required for the reasonable protection of the Company.

(b) Employee shall not, directly or indirectly, influence or attempt to
influence any customer of the Company to discontinue its purchase of any product
of the Company which is manufactured or sold by the Company at the time of
termination of Employee’s employment or to divert such purchases to any other
person, firm or employer.

(c) Employee shall not, directly or indirectly, interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any of its suppliers.

(d) Employee shall not, directly or indirectly, solicit any employee of the
Company to work for any other person, firm or employer.

9. Confidentiality. In the course of his employment with the Company, Employee
will have access to confidential information, records, data, customer lists,
lists of product sources, specifications, trade secrets and other information
which is not generally available to the public and which the Company and
Employee hereby agree is proprietary information of the Company (“Confidential
Information”). During and after his employment by the Company, Employee shall
not, directly or indirectly, disclose the Confidential Information to any person
or use any Confidential Information, except as is required in the course of his
employment under this Agreement. All Confidential Information as well as
records, files, memoranda, reports, plans, drawings, documents, models,
equipment and the like, including copies thereof, relating to the Company’s
business, which Employee shall prepare or use or come into contact with during
the course of his employment, shall be and remain the Company’s sole property,
and upon termination of Employee’s employment with the Company, Employee shall
return all such materials to the Company.

10. Proprietary Information. Employee shall assign to the Company, its
successors or assigns, all of Employee’s rights to copyrightable works and
inventions which, during the period of Employee’s employment by the Company or
its successors in business, Employee makes or conceives, either solely or
jointly with others, relating to any subject matter with which Employee’s work
for the Company is or may be concerned (“Proprietary Information”). Employee
shall promptly disclose in writing to the Company such copyrightable works and
inventions and, without charge to the Company, to execute, acknowledge and
deliver all such further papers, including applications for copyrights and
patents for such copyrightable works and inventions, if any, in all countries
and to vest title thereto in the Company, its successors, assigns or nominees.
Upon termination of Employee’s employment hereunder, Employee shall return to
the Company or its successors or assigns, as the case may be, any Proprietary

 

6



--------------------------------------------------------------------------------

Information. The obligation of Employee to assign the rights to such
copyrightable works and inventions shall survive the discontinuance or
termination of this Agreement for any reason.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by the Company and supersedes any
prior agreements between them, whether written or oral.

12. Waiver. The failure of either party to insist in any one or more instance,
upon performance of the terms and conditions of this Agreement, shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term or condition.

13. Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the address
first above appearing, or to such other address as a party may designate by
notice from time to time.

14. Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

15. Amendment. This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.

16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Raleigh, North
Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.

17. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts located in North
Carolina for the purposes of any suit, action or other proceeding contemplated
hereby or any transaction contemplated hereby.

18. Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, his heirs, beneficiaries and legal representatives. It is agreed
that the rights and obligations of Employee may not be delegated or assigned
except as may be specifically agreed to by the parties hereto.

19. Compliance with Section 409A. The parties hereto intend that this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(including any applicable regulations, proposed regulations, guidance or other
interpretive authority thereunder

 

7



--------------------------------------------------------------------------------

(for purposes of this section, collectively, “Section 409A”), to the extent
applicable. The parties hereby agree that this Agreement shall be construed in a
manner to comply with Section 409A and that should any provision be found not in
compliance with Section 409A, the parties are hereby contractually obligated to
execute any and all amendments to this Agreement deemed necessary and
recommended by legal counsel for the Company to achieve compliance with
Section 409A. By execution and delivery of this Agreement, the Company and the
Employee each irrevocably waive any objections it or he may have to the
amendments required or necessitated, in the reasonable opinion of the Company,
by Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Charles & Colvard, Ltd.

By:

 

/s/ Robert S. Thomas

 

Robert S. Thomas, President

EMPLOYEE

By:

 

/s/ Carl Mielke

 

Carl Mielke

 

8



--------------------------------------------------------------------------------

Exhibit A

Position Description

Senior Vice President Sales

Summary

Develops the policies, procedures, and objectives for sales of the Company’s
products. Leads and directs the activities of the sales personnel. Continually
evaluates the Company’s sales efforts and develops and implements programs to
strengthen the Company’s sales efforts. Provides sales expertise to other
members of the Company’s management team and coordinates the Company’s sales
efforts with other Company activities including, but not limited to, marketing
and manufacturing.

Primary Responsibilities

 

  1. Directs activities of the sales function of the Company to achieve Company
objectives for sales volume and market penetration. Responsible for advancing
the Company’s performance management system, especially in sales.

 

  2. Directs activities of the sales function. This includes competitive
analysis, product and consumer research, establishing sales budgets and quotas,
product pricing and distribution.

 

  3. Leads and directs activities of the Company’s sales force and any
representatives and/or distributors of the Company’s products. Provides
leadership, training (including coaching), management, and sales support.
Coordinates field sales efforts to enhance ability of sales personnel to work
effectively and achieve goals.

 

  4. Directs product and customer service activities. Responsible for
maintaining satisfactory customer perception of Company services and products by
working with the marketing staff to insure that the Company’s branding and
positioning strategy is consistent with the Company’s sales activities.

 

  5. Works closely with members of the management team, especially
manufacturing, to ensure that the product mix and availability is synchronized
with customer demand.

 

  6. Analyzes actual sales and marketing performance against budgeted sales
volume and market penetration levels.

 

  7. Manages all sales promotion activities, including planning and executing
the Company’s participation in industry trade shows. Responsible for the
coordination of all sales efforts with the marketing department and public
relations and advertising agencies of record.

 

  8. Establishes and maintains contact with potential customers and actively
participates in the selling effort to support key accounts and with a high level
of sales.

 

  9. Responsible for submitting annual projected sales forecast, including the
necessary product mix, and budget for inclusion in the Company’s annual business
plan for approval by the Company’s Board of Directors. Is accountable for the
execution of the sales plan as presented in the annual business plan, which
includes the management of the sales budgets for both planned sales income and
planned sales expenses.

 

  10. Presents updates to the Board of Directors during quarterly meetings and
management briefings.

 

  11. Performs such activities consistent with the position of Vice President of
Sales as may be reasonably delegated by the CEO, COO, President, or the Board of
Directors of the Company.

 

9



--------------------------------------------------------------------------------

Exhibit B

Sales Bonus Plan: Based upon performance measurements a cash bonus of $50,000
per annum, and a .25% bonus on every dollar in incremental sales over the prior
year. Employee shall participate solely in the restricted stock or options
portion of the Management Incentive Plan (excluding cash payments).

Signing Bonus: Employee shall be awarded 20,000 incentive stock options under
the Company’s 1997 Omnibus Stock Incentive Plan at the closing price of the
common stock on your first day of employment, vesting annually in equal amounts
over a three year period.

 

10